Exhibit 10.19
Non-Employee Director Compensation Policy
Employee directors shall not receive any compensation for their service as
members of the Board of Directors. Expenses of employee directors incurred in
connection with attending any meetings of the Board of Directors or any of its
Committees that are conducted in person shall be reimbursed in accordance with
the Company’s expense reimbursement policies applicable to employees.
Non-employee directors shall receive the following for each year they are
elected or appointed to serve as a director:

•   Annual Cash Retainer — An annual cash retainer of $50,000 payable in advance
in two installments on the day of their election and on the six month
anniversary of such date. In the event of appointment during a service year, the
amount shall be prorated by months of service.   •   Annual Equity Grant – A
Restricted Stock Award of 10,000 shares issued on the date of election or
appointment to the Board of Directors the forfeiture restrictions on which shall
lapse on the first anniversary of the date of grant. Such award shall be
authorized and approved annually by the Compensation Committee under the
Company’s 2005 Equity Incentive Plan or any subsequent plan and shall be issued
pursuant to a form of Non-Employee Director Restricted Stock Agreement approved
by the Compensation Committee. In the event a Director’s service ends during a
service year the forfeiture restrictions shall lapse pro rata for the time of
service provided during the service year.   •   Committee Chair Retainer – Each
chairman of a standing Committee of the Board of Directors (other than the
chairman of the Audit Committee) and any director appointed as the “lead
director” or similar position shall be paid an annual cash Committee retainer of
$7,500 payable in the same manner as the Annual Cash Retainer. The chairman of
the Audit Committee shall be paid an annual cash Committee retainer of $15,000
payable in the same manner as the Annual Cash Retainer.   •   Meeting Attendance
Fees – None   •   Expense Reimbursement – The Company shall reimburse
non-employee directors for their reasonable out-of-pocket expenses incurred in
attending any meetings of the Board of Directors or any of its Committees that
are conducted in person.   •   Annual Physical – The Company shall pay or
reimburse each non-employee director and his or her spouse for the cost of an
annual physical at a medical facility to be selected or approved from time to
time by the Company.

